NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50108

                Plaintiff-Appellee,             D.C. No. 2:15-cr-00605-AB

 v.
                                                MEMORANDUM*
GENARO GILBERT VELASCO GARCIA,
a.k.a. Genaro Garcia, a.k.a. Genaro Velasco,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   André Birotte, Jr., District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Genaro Gilbert Velasco Garcia appeals from the district court’s judgment

and challenges the 70-month sentence imposed following his guilty-plea

conviction for possession with intent to distribute methamphetamine, in violation

of 21 U.S.C. § 841(a)(1) and (b)(1)(C). We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Garcia contends that the district court erred in denying his request for a

mitigating role adjustment under U.S.S.G. § 3B1.2. He argues that the court failed

to evaluate his culpability relative to others in the drug distribution scheme and that

he is entitled to the adjustment under the five factors enumerated in the

commentary to the Guideline. We review the district court’s interpretation of the

Guidelines de novo and its application of the Guidelines to the facts of the case for

abuse of discretion. See United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th

Cir. 2017) (en banc). The record reflects that the district court properly considered

Garcia’s role in the trafficking scheme, and the factors enumerated in the Guideline

and the totality of the circumstances, to determine whether Garcia was

“substantially less culpable than the average participant.” See U.S.S.G. § 3B1.2

cmt. n.3(A), (C); United States v. Quintero-Leyva, 823 F.3d 519, 523 (9th Cir.

2016). Moreover, in light of the circumstances of the offense, the district court did

not abuse its discretion in concluding that Garcia was not a minor or minimal

participant.

      AFFIRMED.




                                          2                                    16-50108